DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I (claims 1-14) and Species I-C (an antenna, in claim 3) in the reply filed on 05/12/2021 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, and claims 15-20 are withdrawn as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Djemai et al. (WO2017137671A1; US 20190111482 A1 cited for English translation).
Regarding claims 1, 3, and 8-10, Djemai teaches a titanium alloy with a low modulus of elasticity, a high compressive strength, and a low Young’s modulus [0001]. Djemai discloses Ti-19Nb-14Zr composition, which has a content (in wt%) of 14% Zr and 19% of Nb and a remainder of Ti [0090], which lies within the claimed ranges of about 13.5-14.5% Zr and about 18-19% Nb with a balance of Ti. In view of the composition lying within the applicant’s claimed ranges, it is prima facie expected that the alloy possesses the claimed property of a congruent melting temperature of about 1750-1800°C. The Ti-19Nb-14Zr is provided in the form of a powder (see Table after [0193]), which meets claim 8, and is used for SLM (selective laser melting) additive manufacturing (see Table after [0193] and [0194]), which meets claims 9-10.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).
In the alternative, in the case in which the alloy of Djemai does not inherently possess the claimed congruent melting temperature, it is prima facie expected that the melting temperature is close to the applicant’s claimed melting temperature in view of the composition lying within the claimed ranges. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
The alloy can be made into, for example, orthodontic wires [0183], which meets the claimed “mechanism structure” in the preamble. Furthermore, the broadest reasonable interpretation of an “antenna” includes a structure/wire capable of receiving and/or transmitting claim 3.
	Regarding claims 2 and 11, Djemai teaches the products as applied to claims 1 and 8 above, and further teaches performing a thermal treatment under nitrogen in order to add nitrogen to the produced part, as it improves the tensile stress and adds hardness by maintaining the same elasticity and decreasing the residual stresses [0104].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (NPL; “Study of the Non-Linear Stress-Strain Behavior in Ti-Nb-Zr Alloys”, 27 June 2005, Materials Research, Vol. 8, No. 4, pp. 435-438; cited in 05/11/2020 IDS).
Regarding claim 1, Schneider discloses a Ti-18Nb-13Zr alloy (i.e. 18 wt% Nb, 13 wt% Zr, and a balance of Ti) which is reasonably expected to be encompassed by the applicant’s claimed alloy “comprising titanium, about 13.5 to about 14.5 wt.% zirconium, and about 18 to about 19 weight% (wt.%) niobium”. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the interest of compact prosecution, in the case in which “about 13.5” does not reasonably encompass the 13 wt% of Schneider’s titanium alloy, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
In view of the substantially identical composition, the alloy of Schneider is prima facie expected to possess the claimed property of a congruent melting temperature of about 1750-1800°C.
The alloy is produced into the form of an ingot with a diameter of 18 mm, and then is swaged to have a final diameter of 6 mm (section 3.1 on p. 436), which meets the claimed “mechanism structure” of claim 1. Furthermore, the fact that an ingot with a given diameter was claim 3.
Regarding claim 4, Schneider teaches that the alloy has an elastic modulus of 70.4 GPa (~10.2 Msi) in Table 2, which is within the applicant’s claimed range of 8-12 Msi. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Schneider teaches that the alloy has an Elongation (%) (i.e. elongation at break) of 26% (Table 2), which is within the claimed range of 20-30%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, although Schneider does not explicitly teach that the alloy does not form an omega phase and is not susceptible to embrittlement, it is prima facie expected that the Ti-18Nb-13Zr alloy meets the claimed features in view of the substantially identical composition, elastic modulus, and elongation at break (Table 2) to the applicant’s disclosed composition in the independent claim and elastic modulus and elongation at break in [0037] and [0040] of the applicant’s specification.
Claims 2 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (NPL; “Study of the Non-Linear Stress-Strain Behavior in Ti-Nb-Zr Alloys”, 27 June 2005, Materials Research, Vol. 8, No. 4, pp. 435-438; cited in 05/11/2020 IDS) in view of Djemai et al. (WO2017137671A1; US 20190111482 A1 cited for English translation).
Regarding claims 8-10, Schneider discloses a Ti-18Nb-13Zr alloy (i.e. 18 wt% Nb, 13 wt% Zr, and a balance of Ti) which is reasonably expected to be encompassed by the applicant’s claimed alloy “comprising titanium, about 13.5 to about 14.5 wt.% zirconium, and about 18 to about 19 weight% (wt.%) niobium”. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the interest of compact prosecution, in the case in which “about 13.5” does not reasonably encompass the 13 wt% of Schneider’s titanium alloy, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
In view of the substantially identical composition, the alloy of Schneider is prima facie expected to possess the claimed property of a congruent melting temperature of about 1750-1800°C.
Schneider is silent regarding the alloy being in the form of a powder.
Djemai discloses Ti-19Nb-14Zr composition, which has a content (in wt%) of 14% Zr and 19% of Nb and a remainder of Ti [0090], which lies within the claimed ranges of about 13.5-14.5% Zr and about 18-19% Nb with a balance of Ti, and is notably substantially identical to the composition disclosed in the Schneider. 
claim 8, and is used for SLM (selective laser melting) additive manufacturing (see Table after [0193] and [0194]), which meets claims 9-10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the alloy of Schneider in the form of a powder, as doing so would allow for using the titanium alloy in additive manufacturing applications (Djemai [0092], [0186-0194]).
Regarding claims 2 and 11, Schneider teaches titanium alloy as applied to claim 1 above, and Schneider and Djemai teach the powder composition as applied to claim 8 above, but Schneider is silent to the titanium-zirconium-niobium alloy further comprising iron, oxygen, carbon, nitrogen, hydrogen, or a combination thereof.
Djemai teaches performing a thermal treatment under nitrogen in order to add nitrogen to the produced part, as it improves the tensile stress and adds hardness by maintaining the same elasticity and decreasing the residual stresses [0104].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alloy of Schneider to include nitrogen, as doing so would improve the tensile stress and increase the hardness by maintaining the same elasticity and decreasing the residual stresses.
Regarding claim 12, Schneider and Djemai teach the powder composition as applied to claim 8 above, and Schneider further teaches that the alloy has an elastic modulus of 70.4 GPa (~10.2 Msi) in Table 2, which is within the applicant’s claimed range of 8-12 Msi. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 13, Schneider and Djemai teach the powder composition as applied to claim 8 above, and Schneider further teaches that the alloy has an Elongation (%) (i.e. elongation at break) of 26% (Table 2), which is within the claimed range of 20-30%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 14, Schneider and Djemai teach the powder composition as applied to claim 8 above. Although Schneider does not explicitly teach that the alloy does not form an omega phase and is not susceptible to embrittlement, it is prima facie expected that the Ti-18Nb-13Zr alloy meets the claimed features in view of the substantially identical composition, elastic modulus, and elongation at break (Table 2) to the applicant’s disclosed composition in the independent claim and elastic modulus and elongation at break in [0037] and [0040] of the applicant’s specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731